Citation Nr: 0509258	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-00 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to January 1946.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The veteran failed 
to report for a Travel Board hearing scheduled in June, 2004.  
In September 2004 the Board granted a motion to advance the 
case on the Board's docket due to the veteran's advanced age, 
and remanded the claims for evidentiary development.  

In August 2004 the veteran's representative raised a claim of 
entitlement to service connection for "absent right 
testicle."  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A hearing loss in either ear was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and it is 
not shown that the veteran currently has a hearing loss 
disability in either ear.

2.  It is not shown that the veteran currently has tinnitus.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2004).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why 
service connection for the claimed disorders was denied in 
the August 2002 rating decision and in a November 2002 
statement of the case (SOC).  A June 2002 letter (before the 
decision appealed), while not specifically mentioning 
"VCAA," informed the veteran what evidence was needed to 
establish service connection, and of his and VA's respective 
responsibilities in claims development.  While the letter 
suggested that the veteran should submit additional evidence 
in support of his claims within 30 days, it also advised him 
that evidence received within a year would be considered.  
The SOC also outlined pertinent VCAA provisions.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  

As to notice content (specifically that he should submit 
everything pertinent), the June 2002 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was needed to establish 
service connection (and by inference what he should submit).  
The SOC (at page two) advised him to "provide any evidence 
in [his] possession that pertains" to his claims.  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private 
treatment records.  He has not identified any pertinent 
records outstanding.  The veteran has been afforded VA 
examinations in September 1950 and February 1954.  The Board 
considered whether another examination was indicated, and in 
the September 2004 remand ordered another VA examination to 
determine if the veteran had a hearing loss disability (by VA 
standards) and/or tinnitus, and, if so, their likely 
etiology.  The veteran was informed by October 2004 letter 
that he was to be scheduled for a examination, and that 
"[t]he law states that when a claimant, without good cause, 
fails to report for an examination or reexamination, the 
claim shall be rated based on the evidence of record.  
Example of good cause include, but is not limited to, illness 
or hospitalization of the claimant, death of a family member, 
etc.  Without the examination, we may deny your claim...."  He 
failed to report (without alleging any good cause) for the VA 
audiological evaluation scheduled on November 20, 2004.  
Accordingly, the claims will be adjudicated based upon the 
evidence of record.  38 C.F.R. § 3.655.  Development is 
complete to the extent possible without the veteran's 
cooperation.  VA's duty to assist is met.  

Factual Basis

The veteran's military occupation specialty was 
radio/electric technician.  He was stationed at a Naval Air 
Station (suggestive of likely in service noise exposure).  
Service medical records (including October 1942 enlistment 
and January 1946 separation examination reports) reveal no 
findings, complaints, or diagnoses pertaining to hearing loss 
or tinnitus.  Whispered voice testing on enlistment and 
separation showed 30/30 hearing, bilaterally (at 
conversational voice range).

On examinations in September 1950 and February 1954, neither 
hearing loss nor tinnitus was diagnosed.  The veteran did not 
complain of problems with hearing loss or tinnitus at either 
examination.  Hearing acuity was reported to be 20/20 
bilaterally in September 1950, and 15/15 bilaterally in 
February 1954.  

VA outpatient medical records on file, dated from 2000 to 
2002, are devoid of any mention of findings, complaints, 
treatment, or diagnosis of hearing loss or tinnitus.  
Private medical records, dated from 1998 to 2001, are devoid 
of any mention of findings, complaints, treatment, or 
diagnosis of either hearing loss or tinnitus.

The veteran failed to report for a VA examination scheduled 
in November 2004.  He was notified of the action the RO then 
took by a supplemental SOC.  He has provided no further 
explanation or comment.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran 
served continuously for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
sensorineural hearing loss (an organic disease of the nervous 
system) becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The criteria for disability due to impaired hearing may be 
met in any of the following ways:  (1)  when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 decibel (dB) or greater, (2)  or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 dB or greater; (3)  or 
when speech recognition using the Maryland CNC Test are less 
than 94%.  38 C.F.R. § 3.385.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Where a veteran fails to report for a required examination in 
connection with an original claim for compensation benefits, 
the claim shall be decided on the evidence of record.  38 
C.F.R. § 3.655(b).

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is shown 
present.  Here, there is no competent (medical) evidence that 
the veteran currently has either hearing loss disability or 
tinnitus.  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  Acknowledging that the veteran may indeed have been 
exposed to acoustic trauma during service, his service 
medical records do not note anything pertaining to hearing 
loss or tinnitus, and do not support his claims of service 
connection for such disabilities.  He has not submitted any 
evidence of a current diagnosis of either of the disorders.  
And when the Board attempted to assist him in establishing he 
has the claimed disabilities and that they are related to his 
service by arranging for a VA examination and medical 
opinion, he failed to report for the scheduled examination.  
Hence, the Board must consider these matters based upon the 
evidence already of record.  See 38 C.F.R. § 3.655.  As 
noted, there is no competent evidence the veteran has either 
claimed disability.  As a layperson, he is not competent to 
establish by his own opinion that he has such disabilities, 
or to relate them to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In the absence of proof of a present 
disability, there cannot be a valid claim [of service 
connection].  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

The preponderance of the evidence is against the claims, and 
they must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


